Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A screen panel assembly for a vibratory screening machine for separating liquids and solids, the screen panel assembly comprising: a plate including: first apertures at opposite first and second ends of the plate, the first apertures for receiving fingers for positioning the plate, and second apertures for passing liquids therethrough; a corrugated screen assembly supported by the plate, the corrugated screen assembly for screening any solids from the liquids; a first hook assembly having a first end connected to the first end of the plate, a middle portion spaced above the first apertures at the first end of the plate, and a second end parallel to the plate, the second end of the first hook assembly and the first end of the plate sandwiching the first end of the corrugated screen assembly; a second hook assembly having a first end connected to the second end of the plate, a middle portion spaced above the first apertures at the second end of the plate, and a second end parallel to the plate, the second end of the second hook assembly and the second end of the plate sandwiching the second end of the corrugated screen assembly; and first and second gaskets each having opposite 

Claim 9 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method for manufacturing a screen panel assembly for a vibratory screening machine, the method comprising: providing a plate including: first apertures at opposite first and second ends of the plate, the first apertures for receiving fingers for positioning the plate; and second apertures for passing liquids therethrough; providing a corrugated screen; bonding the corrugated screen on the plate, the corrugated screen assembly for screening any solids from the liquids, the corrugated screen assembly including opposite first and second ends lying flat against the plate; connecting a first end of a first hook assembly to the first end of the plate; spacing a middle portion of the first hook assembly above the first apertures at the first end of the plate; sandwiching the first end of the corrugated screen assembly between a second end of the first hook assembly and the first end of the plate; sandwiching the second end of the corrugated screen assembly between a second end of the second hook assembly and the second end of the plate; and connecting first ends of first and second gaskets to, respectively, the middle portion of the first and second hook assemblies.

Claim 17 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, .





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653